In an action brought by an infant to recover damages for personal injuries sustained when he placed his hand in certain unguarded elevator machinery in a structure on the roof of an apartment house, and by his father for damages for loss of the infant’s services, judgment in favor of the defendants, dismissing the complaint, reversed on the law and a new trial granted, with costs to appellants to abide the event. The question whether the infant plaintiff was an invitee of the defendants on the roof of the apartment house where the accident occurred, *766or a bare licensee, was one of fact for the jury under proper instructions. If he was such licensee, the defendants would be entitled to a verdict. If he was in fact an invitee, the question whether the defendants used reasonable care for his safety was one of fact for the-jury. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.